Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 15, 1969 on resentence, upon a conviction of robbery in the third degree, on his guilty plea, sentencing him to an indeterminate prison sentence of a maximum of four years. Judgment modified, *564in the interests of justice, by changing the sentence to a term of one year in the New York City Reformatory, to commence upon termination of the sentence which defendant is now serving for violation of parole upon a judgment of conviction rendered December 14, 1965 by the Supreme Court, Kings County. As so modified, judgment affirmed. In our opinion, the foregoing disposition will best carry out the apparent intention of the sentencing Justice to mete out equal punishment to appellant and his codefendant. Rabin, P. J., Latham,. Shapiro, Gulotta and Brennan, JJ., concur.